Citation Nr: 1046753	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  02-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to May 1981 and 
from July 1981 to July 1988.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied entitlement to service connection 
for PTSD.

The March 2001 RO decision on appeal may be construed as having 
additionally reopened and adjudicated a claim for service 
connection for psychiatric disability other than PTSD.  However, 
the Board notes that the January 2000 claim sought service 
connection specifically for PTSD, and the April 2001 notice of 
disagreement expressed disagreement with the denial of 
entitlement to service connection for PTSD.  Moreover, in a 
statement dated on June 20, 2001, the Veteran clarified and 
strongly emphasized that she was seeking service connection only 
for PTSD "and nothing else."  The January 2002 substantive appeal 
incorporated by reference the contentions of the June 2001 
statement.  As such, and notwithstanding the United States Court 
of Appeals for Veterans Claims' (Court) holding in Clemons v. 
Shinseki, 23 Vet App 1 (2009), the Board's adjudication is 
limited to entitlement to service connection for PTSD.  

The Veteran testified at a hearing before a Decision Review 
Officer in June 2001.  A transcript of that proceeding is of 
record.

This claim was previously before the Board in April 2003, at 
which time it was remanded for additional development of the 
record.  The claim was again before the Board in June 2004, at 
which time the Board denied the Veteran's claim.  The Veteran 
appealed the Board's June 2004 denial to the Court.  In a July 
2006 Order, the Court vacated the Board's June 2004 decision and 
remanded the claim.  The claim was again before the Board in 
March 2007, when the Board denied the claim.  The Veteran 
appealed the Board's March 2007 decision to the Court.  In a 
September 2008 Order, the Court vacated the Board's March 2007 
decision and remanded the matter to the Board pursuant to a Joint 
Motion for Remand (JMR).  The claim was again before the Board in 
March 2009, when the Board again denied the Veteran's claim.  The 
Veteran appealed the Board's March 2009 denial to the Court.  In 
an April 2010 decision, the Court vacated the Board's March 2009 
decision and remanded the matter to the Board pursuant to a JMR.  

In September 2010, the appellant submitted additional written 
evidence with a signed written waiver of RO consideration.


FINDINGS OF FACT

1.  There has been no demonstration by competent and credible 
evidence of record that the Veteran engaged in combat with the 
enemy.

2.  The competent credible evidence of record, to include 
evidence of behavior changes, medication use, substance abuse, 
child custody, and/or job performance, fails to corroborate the 
alleged in-service stressors identified by the Veteran.

3.  The Veteran is less than credible with regard to her claimed 
in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  38 
U.S.C.A. §§ 1131, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.

VA satisfied its duty to notify by means of May 2003 and December 
2003 letters from the agency of original jurisdiction (AOJ) to 
the appellant.  The December 2003 letter informed the Veteran of 
the types of evidence that could be submitted as evidence 
supporting the claimed in-service stressors in a claim for 
service connection for PTSD based on personal assault.  The 
Veteran had also been informed of alternate sources that could 
support her claimed in-service stressors in a notice letter dated 
in April 2000, before enactment of the VCAA.  The May 2003 and 
December 2003 VCAA notice letters informed the appellant of what 
evidence was required to substantiate the claim for service 
connection for PTSD and of her and VA's respective duties for 
obtaining evidence.

The May 2003 and December 2003 letters did not discuss the law 
pertaining to the assignment of a disability rating or an 
effective date in compliance with the Court's subsequently issued 
Dingess/Hartman decision.  However, because in the decision 
below, the Board denies the Veteran's claim for service 
connection of PTSD, no disability rating or effective date will 
be assigned; therefore, the Veteran cannot have been prejudiced 
by a lack of notice.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 
1974) ("[N]o error can be predicated on insufficiency of notice 
since its purpose had been served.").  In order for the court to 
be persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Although VCAA notice 
was not completed prior to the initial adjudication, the claim 
has been readjudicated thereafter.  The appellant has been 
provided with every opportunity to submit evidence and argument 
in support of her claim and to respond to VA notice.  Further, 
the Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal.

Importantly, the Board notes that the Veteran has been 
represented by a private attorney for over six years in this 
matter.  A private attorney has a professional responsibility to 
be apprised of the laws and regulations pertaining to a matter 
for which he or she has accepted representation of a client, 
thereby substantially lessening any possibility of prejudice due 
to any arguable defects of notice in this matter.  See Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be considered 
when determining whether that appellant has been prejudiced by 
any notice error").

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment and personnel records, reports of VA 
and private post-service treatment, records of the Social 
Security Administration (SSA), and reports of VA examinations.  
Additionally, the claims file contains the Veteran's own 
statements in support of her claim, to include her testimony 
before a Decision Review Officer at the RO.  The Board has 
carefully reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.

A VA examination was provided in September 2003.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination/opinion obtained in this case is more than 
adequate, as it is predicated on an interview with the Veteran, a 
full review of the claims file, and provides a diagnosis in 
accordance with Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV).  

The Board has considered whether the Veteran should be scheduled 
for an additional VA examination with a medical opinion regarding 
a possible relationship between the disability at issue and her 
military service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, 
that such an examination is not necessary to decide this claim.  
Another PTSD examination is not needed in this case because the 
only evidence indicating the Veteran experienced her stressor 
events, i.e., "suffered an event, injury or disease in service," 
is her own lay statements.  The Board finds that the statements 
are less than credible and that this evidence is insufficient to 
trigger VA's duty to provide an examination.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) ; see also Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003).  The reason that the claim fails, as 
discussed below, is not due to a lack of a diagnosis of PTSD, but 
rather due to a lack of credible supporting evidence that the 
claimed in-service stressor occurred.  The Veteran's attorney, 
citing Schafrath v. Derwinski, 1 Vet. App. 589 (1991) and Caffrey 
v. Brown, 6 Vet. App. 377 (1994) has argued that a VA examination 
is needed because the record does not adequately reveal the 
current state of the Veteran's disability.  The Board finds that 
the Veteran's reliance on the above cases is misplaced.  As the 
Veteran is not being granted service connection for PTSD, its 
level of severity is irrelevant.  As the Board concedes that the 
Veteran has a diagnosis of PTSD, and the Veteran has not 
contended that she no longer has such a diagnosis, another 
examination is not warranted.  The Veteran's attorney has implied 
that a new VA examination is warranted so that the examiner can 
attest to the Veteran having been raped in service; however, the 
law is clear that the Board is the finder of fact.  The question 
of whether the Veteran was exposed to a stressor in service is a 
factual determination, and VA adjudicators are not bound to 
accept uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, supra.; Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Whether the evidence 
establishes the occurrence of stressors is a question of fact for 
VA adjudicators, and whether any verified stressors that occurred 
were of sufficient gravity to cause or to support a diagnosis of 
PTSD is a question for medical professionals.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 
252, 254 (1992) [a non-precedential Court decision may be cited 
"for any persuasiveness or reasoning it contains"].  The Board 
believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of decisions of a 
superior tribunal, the Federal Circuit.

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by service. 38 U.S.C.A. § 1111 (West 2002).

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304, in order 
to rebut the presumption of soundness on entry into service, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  The 
Federal Circuit has held that "the government must show clear and 
unmistakable evidence of both a preexisting condition and a lack 
of in-service aggravation to overcome the presumption of 
soundness for wartime service under section 1111." Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Board notes that the Board's March 2009 decision was vacated 
and remanded by the Court for the Board to provide an adequate 
statement regarding the Veteran's claimed use of prescription and 
over-the-counter medications.  This is the only deficiency in the 
previous Board decision alleged by the Joint Motion.  

The Board initially wishes to make it clear that it is aware of 
the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with Fletcher in mind.  
In this regard, however, the Board also acknowledges that the 
previous Board decisions have contained numerous facts taken from 
medical records.  As facts, they cannot be altered and will be 
repeated in this decision.

The first element of a service connection claim is that there 
must be medical evidence of a current disability.  The record 
reflects that the Veteran has been diagnosed with PTSD. (See 
September 2003 VA examination report).

The second element of a service connection claim is competent 
credible evidence of an in-service incurrence or aggravation of 
an injury or disease.  The Veteran's record does not indicate, 
and she has not averred, that her PTSD is a result of combat or 
related to hostile military or terrorist activity.  Therefore, 
the Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates the Veteran's 
account as to the occurrence of the claimed stressor.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 
10 Vet. App. 128 (1997).  The Board finds that there is no 
competent credible evidence of record which corroborates the 
Veteran's claim of personal assaults or harassment in service.

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources. Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  38 C.F.R. § 3.304 (f)(3).

In cases involving personal assault, the existence of a stressor 
in service does not have to be proven by the "preponderance of 
the evidence" because this would be inconsistent with the benefit 
of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 
5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. 
West, 12 Vet. App. 272, 279-280 (1999).

The Veteran claims that she experienced sexual traumas on three 
occasions during service, and that these incidents are the cause 
of her current PTSD.  She alleges that she was attacked by three 
men in a gang rape on or about March [redacted], 1983, coerced into 
sexual intercourse with a sergeant, and feared that she was being 
raped while at the hospital for treatment for her alcoholism, 
allegedly while she was forcibly restrained and undressed for a 
psychiatric evaluation.  (See Veteran's statements in support of 
claim dated in February 2000, May 2000, and June 2003.)

Because the Veteran's psychiatric condition was clinically 
evaluated as normal at her December 1976 pre-service entrance 
examination, her psychiatric condition is presumed to have been 
sound at entrance into service. See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).  Although, in this case, there are medical opinions 
that the Veteran may have experienced stressors prior to service 
that are related to her currently diagnosed PTSD, there is no 
clear and unmistakable evidence to rebut the presumption of sound 
psychiatric condition at entrance into service.  

The Board notes that the Veteran's attorney has alleged that the 
Veteran may have had nonservice-connected disabilities which were 
aggravated by the alleged assaults.  As discussed in further 
detail below, the Board finds the Veteran less than credible with 
regard to the contentions that she was assaulted in service.  
Service connection is not warranted on the basis of aggravation 
of non service connected disabilities by incidents which lack 
credible evidence to support occurrence.  There is no evidence of 
treatment or diagnosis of PTSD prior to service, or in the STRs, 
and it follows logically that there is no showing that PTSD, or 
any other acquired psychiatric disability, was aggravated in 
service.  The Veteran's attorney's allegation that the Veteran 
may have had a pre-existing disability, is against a favorable 
presumption of soundness, and has not been proven by clear and 
unmistakable evidence.  While the Veteran may have had stressors 
prior to service, there is no evidence of record that she had 
PTSD upon entrance into service.  Further, as will be discussed 
further below, the September 2003 VA examiner could find no 
evidence to support the alleged stressors in service.  There is 
no competent credible evidence to show that the Veteran's 
professional performance deteriorated during service; in fact 
there are very positive performance reviews after the dates of 
the claimed sexual assaults.  From prior to the alleged sexual 
assault and for years thereafter, the Veteran was in receipt of 
the very highest possible performance ratings in all categories.  
This is significant evidence both against the claimed stressors 
having occurred and evidence against any finding of a worsening 
of any alleged PTSD or related condition during service.  

In addition, there is no diagnosis or other indication of 
psychosis within one year of discharge from active service.  
Accordingly, a presumption of service connection for psychosis is 
not warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 
and 3.309(a).

The claims file is devoid of any corroborating evidence of the 
alleged assaults.  There are no criminal records for any alleged 
event and the Veteran has not alleged that she ever notified the 
military police or other law enforcement authorities.  In 
addition, there are no tests for sexually transmitted diseases 
contemporaneous to the claimed assaults, or within a reasonable 
time thereafter.  There are no statements from family members, 
fellow service members, the Veteran's housekeeper at the time, or 
clergy.  The sole evidence indicating that the Veteran may have 
been sexually assaulted in service is the Veteran's statements.  
While she is competent to report such events, the Board must 
assess her credibility in this regard.  The Board notes that 
there are numerous discrepancies with the Veteran's statements 
and the objective evidence of record.

In numerous statements, the Veteran avers that after her 
boyfriend, S.S., left her birthday party, she was raped by three 
men on or about March [redacted], 1983.  (The rape is alleged to have 
occurred on the night of March [redacted]or early morning of March [redacted], 
1983).  She states that she remembers the date because it was her 
birthday, and that she worked for a week beginning the morning 
after, or of, the alleged rapes.  (She states that she waited a 
week to tell her first sergeant, and that he then raped her.  She 
further states that she returned home after the rape by the 
sergeant, and the next morning when she didn't report for duty, 
her first sergeant called an ambulance and had her taken to the 
hospital.  She avers that at the hospital, she was taken to the 
psychiatric ward, and forcibly undressed.  She avers that she 
subsequently moved into the barracks and sent her children to 
live with their father in Alabama.  She further avers that 
"shortly after all of this", her drinking escalated from social 
drinker to an active alcoholic and she was sent to an inpatient 
alcohol treatment center in December 1984.  


In sum, the objective evidence of record includes a clinical 
record dated March [redacted], 1983.  It reflects that on March [redacted], 1983, 
the Veteran voluntarily admitted herself to the hospital to be 
treated for alcoholism.  At that time, the Veteran reported that 
she had been drinking continuously for two weeks.  Additional 
records, also dated March [redacted], 1983, reflect that she drank five 
beers that day at midday, that her squadron was concerned about 
her, and that she had recently separated following severe marital 
problems.  It is further noted that she was admitted to the ward 
from the administrative office and that her admission was 
"ambulatory".  An STR dated April 4, 1983, reflects that the 
Veteran's "boyfriend, R.R.," was interviewed and explained that 
the Veteran had been drinking "much since her divorce (last 6 
months)."  Thus, the contemporaneous medical records in evidence 
are different from the Veteran's self-reported history made many 
years later.  First, her boyfriend at the time was identified as 
R.R., but she later identified her boyfriend of the time as S.S.  
Second, she avers that she was not admitted to the hospital until 
a week after her birthday and the alleged group assault, yet the 
objective medical records reflect she was actually admitted the 
day after her birthday.  She avers that after the alleged rape, 
her drinking changed from social drinker to active alcoholic, yet 
the 1983 medical evidence reflects that she had been drinking for 
two weeks continuously prior to her March [redacted], 1983 hospital 
admission, and been drinking "much" for months.

With regard to the alleged assault by the three men on her 
birthday, the Veteran's statement is quite clear that she worked 
for a week following her birthday and after the alleged assault.  
In her May 2000 statement, she states that she went to work the 
morning after the assault and "kept working for a week, having 
to be subjected to the cruelty and obscene remarks made by 
members of my own squadron."  However, the objective evidence of 
record is clear that she was admitted to the hospital the day 
following her birthday.  Therefore, she could not have worked for 
a week following her birthday and been "subjected to cruelty and 
obscene remarks" by her squadron about the alleged rapes.  
Although the Veteran has also indicated that some of the details 
of the alleged incident are cloudy, she has further stated that 
she is sure that it occurred on March [redacted] or March [redacted], 1983.

With regard to the alleged assault by the sergeant, the Board 
finds that the credible competent evidence of record weighs 
against a finding that the Veteran was assaulted.  Numerous 
treatment records reflect that the Veteran was hospitalized from 
March [redacted], 1983 to April 6, 1983.  Therefore, the objective 
evidence of record indicates that the Veteran could not have gone 
to work the morning of March [redacted], 1983 and continued to work for a 
week.  She alleges that after she "couldn't take it anymore" 
(indicating the alleged harassment at work), she met with her 
first sergeant after duty hours at his senior noncommissioned 
officer quarters and was raped.  Again, chronically, this is not 
possible based on the objective clinical evidence of record which 
indicates her dates of inpatient treatment.  The record reflects 
that she was admitted at 3:00 pm on March [redacted].  It simply would 
have been impossible for the Veteran's time line, or anything 
close to it, to have occurred.  The Board acknowledges the 
Veteran's June 2001 statements at the post decisional hearing, in 
which she stated that prior to looking at her medical records, 
she only had "her memory", but after she reviewed the records, 
she testified that she actually went into the hospital the 
morning after the gang rapes and was assaulted by the sergeant 
after her hospitalization.  (See transcript, pages 3 and 4).  The 
Board finds that such a statement is less than credible.  The 
Veteran's new statement that she was raped by the sergeant after 
hospitalization makes no sense when taken with the record as a 
whole.  The Veteran formerly stated that while en route to the 
hospital, in an ambulance, the First Sergeant was telling the 
medical providers about her condition and was "protecting 
himself.  He was afraid I would tell the Medics what had really 
happened."  If the sergeant raped the Veteran after her 
hospitalization, he could not have possibly been protecting 
himself, prior to her hospitalization, from her reporting an 
incident that had not yet occurred.  Moreover, there is no 
evidence of record that the Veteran was taken to the hospital via 
ambulance.  The record reflects a self- referral by the Veteran 
due to heavy drinking on [redacted] March 1983.  Finally, the Veteran's 
contention that she went to see the First Sergeant because she 
could not take the work situation after the rapes, makes no sense 
as she now claims that she was raped following her week of 
hospitalization; thus, her story as to why she went to the First 
Sergeant's room makes no sense.

With regard to the alleged assault by two orderlies, the 
Veteran's statements are deemed less than credible.  She avers 
that when she refused to undress in the psychiatric ward, two 
orderlies "pinned [her] down on the table and removed [her] 
clothing giving [her] nothing to cover up with."  The clinical 
record reflects that at the time of the Veteran's voluntary 
admission, a complete assessment was unable to be obtained 
because of the Veteran's emotional state.  It was noted that she 
was tearful and guarded, and that she refused to answer when 
questioned.  She was also noted to be disheveled, angry, and 
uncooperative.  The record is entirely negative for the Veteran 
having to be forcibly undressed or that the Veteran was in a 
state of fear of being raped by orderlies.  The records also 
reflect that she had drank 5 beers at midday.  An April 6, 1983 
STR reflects that the "first day of hospitalization, it was 
difficult to interview the patient.  She maintained her mouth 
closed, and turned her face away angrily.  She continued to be 
uncooperative."  In her October 2003 statement, the Veteran 
conceded that she was drunk when she went to the hospital.  The 
Board finds that the objective records which are negative for the 
Veteran being forcibly undressed and which do indicate her 
alcohol intake are more probative than her recollection several 
years later.  This is especially true, as the Veteran has 
admitted that her "memory" as to the week following March [redacted], 
1983 is faulty.  The Veteran's attorney avers that the Veteran 
left the hospital against the order of the staff, and that such 
an action is evidence that she was in fear due to the alleged 
assaults by the orderlies.  The Board disagrees.  The Veteran was 
hospitalized for six days; the STRs do not reflect that she was 
ever in fear.  It was noted that she had been extremely angry the 
day prior to her discharge because she wanted to be discharged.  
It was noted that she was to attend [Alcoholics Anonymous] and 
take "Antabuse".  Due to the Veteran's alcoholic intake and 
many inconsistencies with regard to the events of March 1983 and 
April 1983, the Board finds her less than credible.  Thus, there 
is no credible evidence that the Veteran was forcibly undressed, 
felt as if she was being sexually assaulted by orderlies, or 
requested to be released from the hospital due to fear.  

The objective evidence of record is negative for any in-service 
sexual assaults.  Moreover, the Board also finds that there is 
insufficient evidence of behavior changes that would constitute 
credible evidence of a stressor.

The Veteran avers that after her 1983 assaults, she started to 
drink more to calm her nerves, and that prior to her assaults; 
she had been a "social" drinker.  (See May 2000 statement).  
However, the record reflects that the Veteran had already drank 
excessive amounts of alcohol at the time of her March [redacted], 1983 
birthday.  The record reflects that upon admission on March [redacted], 
1983, she stated that she had excessive alcohol intake over a two 
week period prior to admission and had been drinking continuously 
for two weeks."  The April 4, 1983, clinical record reflects 
that the Veteran's "boyfriend, R.R., also explained that the 
Veteran had been drinking "much since her divorce (last 6 
months)."  (An August 1982 STR reflects that the Veteran had 
been seen for marital counseling with complaints of chronic 
disharmony, incompatibilities, and was ambivalent about 
separation.)  An MMPI (Minnesota Multiphasic Personality 
Inventory) request form, dated March [redacted], 1983, reflects that the 
Veteran had "heavy drinking, to drunkenness, almost nightly past 
few weeks/mos."  An April 3, 1983 STR reflects that the Veteran 
had marital difficulties and got divorced.  She reportedly 
stated, "my problem is I cannot get angry with anyone.  I don't 
know why.  So I get angry with myself and go out and get drunk 
and sometimes I can't remember what happens."  An April 3, 1983 
STR reflects that she averred that she began drinking when she 
separated from her first husband and he transferred to Panama.  
Thus, the clinical evidence of record reflects that the Veteran 
drank heavily on multiple occasions prior to March [redacted], 1983.  

The record further reflects that when the Veteran was discharged 
on April 6, 1983, she was prescribed "Antabuse".  The Board 
notes that Antabuse is used to produce an aversion to alcohol in 
the treatment of chronic alcoholism.  (See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (31st Ed. 2007)).

The Veteran's attorney has argued that "simply because she drank 
heavily before her assault does not diminish the "obvious 
increased intensity" of her post-assault binge drinking".  The 
Board finds fault with the attorney's statement because it 
assumes the Veteran had an increased intensity of binge drinking 
after March [redacted], 1983.  Such an allegation is against the evidence 
of the record.  The Veteran drank to the point of drunkenness 
almost nightly for the weeks or months prior to March [redacted], 1983, 
had tried to stop, but had suffered shakes.  

Subsequent to March 1983, the STRs and service personnel records 
are negative for any mention of alcohol problems until November 
1984, more than one and a half years later.  At that time it was 
noted that she had alcoholism, and depression secondary to 
alcoholism.  The alcohol problem was felt to be very significant, 
and an impatient request for detoxification was made.  It was 
reported that the Veteran had a long history of alcohol abuse and 
had stopped one week prior.  December 1984 STRs reflect that the 
Veteran was not functioning well at work.  The Veteran reported 
that she was having a difficult time dealing with her new first 
sergeant.  It was noted that she was having "difficulty in 
dealing with additional stresses at present time; however, this 
may be a personality conflict with new supervisor."  (See 
January 1985 STRs when the Veteran was admitted to an Air Force 
medical treatment facility for 27 days.)  The diagnoses were 
alcohol abuse in remission and acne.  None of the records reflect 
a report of sexual assault.  The evidence of record also reflects 
that in February 1984, the Veteran had married her third husband, 
and had separated from him on October 30, 1985.  A February 1986 
STR reflects that the Veteran seems to "have stayed with 
sobriety and A.A."  She denied any drinking or drug problems.  
There is no indication that her detoxification in November 1984 
was a result of an increase intensity of binge drinking, when 
compared to her March 1983, and pre-March 1983, drinking.  
Moreover, the Veteran reported, in December 1984, difficulty with 
a new first sergeant; she did not report a rape by a prior first 
sergeant or any other sexual abuse in service.  

By her own recorded account in the STRs, the Veteran's drinking 
problems began at approximately age 17, which would have been 
soon before entering service. (See, e.g., Medical Statement of 
Deputy Director, Alcoholism Rehabilitation Center, dated in 
February 1985.)  The evidence in the STRs indicates that the 
Veteran had been drinking heavily for a significant period of 
time prior to the claimed assaults and was treated for 
alcoholism, with no evidence or mention of in-service sexual 
trauma, in 1983 or when again seen for more alcohol 
rehabilitation in January and February 1985.  In addition, an 
April 2001 psychological evaluation for SSA purposes reflects 
that the Veteran reported that she was "excessively involved 
with alcohol usage as a teenager."  An August 1995 VA medical 
record reflects that the Veteran admitted to frequent blackouts 
and hangovers during her youth.  Finally, a 1999 VA medical 
report reflects that the Veteran reported that she was discharged 
in May 1998, and shortly after that discharge, drank sporadically 
but controlled.  She began to drink heavier after the company she 
worked for folded in July1999, which was described as a 
"traumatic incident" for her.  Based on the forgoing, the Board 
finds that the Veteran's statement that she began drinking 
alcohol more after March [redacted], 1983 and that she had been a 
"social drinker" prior to that date, is less than credible, as 
is any statement that her drinking intensified directly after the 
alleged rapes, or due to the alleged rapes. 

The Board will now address whether the Veteran's alleged use, or 
increased use of illegal drugs, prescription medication, and 
over-the-counter medications was indicative of her claimed 
service stressors.  In-service treatment notes and summaries 
reflect problems with and diagnoses of alcohol abuse and 
alcoholism. (See, e.g., Summary of Hospitalization from March [redacted], 
1983, to April 6, 1983; Medical Statement of Deputy Director, 
Alcoholism Rehabilitation Center, dated in February 1985).  The 
records are negative for increased use, or abuse, of illegal 
drugs, or prescription and over-the-counter medications.  The 
STRs reflect that both prior to, and subsequent to, the alleged 
assaults, the Veteran was advised to take medication for a 
variety of conditions.  (i.e. January 1980, nausea; January 1980, 
rib pain; December 1981, cold; October 1982, surgery; December 
1983 dysuria; August 1984, foot spasm; February 1988, bee sting; 
April 1988, cold).  However, the STRs are negative for any 
increased use or abuse of over-the-counter or prescription 
medications.  The numerous STRs which document alcoholism and 
detoxification are negative for abuse of medication.  

STRs dated in November 1984, June 1985, and February 1986 all 
note that the substance abuse was alcohol abuse.  They are 
negative for any drug abuse.
 
A post service September 1988 VA examination report reflects that 
the Veteran takes no medicines, and lists her habits as 
cigarettes.  It was noted she abstains from alcohol.  

June 1993 records reflect the Veteran was given Zoloft for her 
depression.  This was approximately six years post service.

February 1994 records reflect she was taking Naprosyn, Vicodin, 
and Talwin for left arm and shoulder pain due to a post service 
work related injury. 

Treatment records from an August - September 1994 admission 
reflect the Veteran had been on low doses of Zoloft and Trazodeon 
for several months.  A history of alcohol abuse and dependence 
was noted; however, the report was negative for abuse of 
medication or other substances. 

An outpatient treatment plan update from December 1994 reflects 
that the Veteran had depression and anxiety and was cooperative 
with cognitive behavioral appropriate to treatment and compliant 
with her medication routine.  The report is negative for abuse of 
drugs, to include prescription or over-the-counter medication.  
Importantly, the report notes a goal of working through the 
Veteran's PTSD and notes that the Veteran had confronted and 
dealt with issues with her abusive ex-alcoholic father, 
confronted and dealt with multiple abuse that took place in her 
childhood including sexual abuse, and still had unresolved issues 
about her first husband.  The report is entirely negative for any 
sexual abuse in service.  A follow-up 1995 report is also 
negative for any sexual abuse in service or any abuse of 
medication. 

February and April 1995 records reflect she was on Trazodone, 
Zoloft, Flexeril, Naprosyn, and Desyrel for depression and pain.

An August 1995 VA medical record reflects the Veteran admitted 
experimenting with other drugs in the past, including marijuana, 
but refused to elaborate on the others.  

An August 1997 VA medical record reflects diagnoses of alcohol 
dependence, cannabis dependence, opioid dependence, 
benzodiazepine dependence, and nicotine dependence.  The Veteran 
reported that she used opium from 1996 to January 1997.  The 
Board notes that this use is 13 to 14 years after the Veteran's 
alleged sexual assaults.  The report further reflects that the 
Veteran reported that she used Xanex from 1995 to July 1997.  
This use is approximately 12 years after the Veteran's alleged 
sexual assaults.  The report also reflects that the Veteran began 
using hydrocodone in 1994.  This use is approximately 11 years 
after the Veteran's alleged sexual assaults.  The Veteran 
reported multiple episodes of sexual abuse in childhood, that 
five of her six husbands were abusive, that she was raped while 
in the Air Force, and that her husband, L., has raped her.  

A September 1997 VA record reflects a diagnosis of alcohol 
dependency, marijuana dependency, opioid dependency, 
benzodiazepine dependency, and depression.  It was noted that her 
medications on admission included Prozac, Naltrexone, and 
Trazodone.  It was also noted that she had been using alcohol, 
Xanax, and opioids.

October 1999 VA medical records reflect that the Veteran reported 
a 16 year lifetime history of alcohol use, a 22 year lifetime 
history of sedatives/hypnotics/tranquilizers, a three year 
lifetime history of amphetamine use, a six year lifetime history 
of cannabis use, and a six year lifetime history of multiple 
substances per day.  The Veteran also indicated that had used 
marijuana within the past month.

October to November 1999 VA medical records reflect the Veteran 
was admitted "seeking a safe environment to help her stop her 
alcohol use again."  She was noted to have diagnoses of alcohol 
dependence, cannabis dependence in sustained full remission, 
opioid dependence in sustained full remission, and sedative 
anxiolytic dependence in sustained full remission.  The records 
also reflect she reported a history of emotion, physical, and 
sexual abuse, to include multiple rape while in Panama.  She 
reported that she was having a party in the military with male 
gang members and woke the next morning with no memory of what 
happened, but was told by her husband that she had been gang 
raped.  She further reported that she took Xanax and wine and 
overdosed in 1996 when she went out with another man while her 
husband was incarcerated.  She also stated that she was "eating 
xanax" on the way to the hospital in 1997 prior to her 
admission.  

A March 2001 Bureau of Disability Evaluation report reflects the 
Veteran reported that she developed a shoulder injury in 1995 and 
that cortisone injections and physical therapy did not provide 
any relieve.  She further reported that she was placed on 
medications for the pain, and became addicted.  The Board notes 
that the Veteran also reported that she had no history of alcohol 
use prior to her rape incident in 1983.  This statement conflicts 
with other statements by the Veteran, to include another 
statement in the same report that she began abusing alcohol as a 
teenager.  The Veteran also reported that she was opioid 
dependent and had abused cannabis and Vicodin.

A January 2003 VA medical record reflects that the Veteran 
reported first use of marijuana at age 13 and that it became a 
problem when she was in high school, and her use increased during 
the mid-90s.  Thus, she has not averred that she began as a 
result of her alleged assaults, or that her use increased within 
7 years of her alleged assault, or during active service.  The 
Veteran also averred that she used opium from 1996 to 1997.  
Again this is approximately 13 to 14 years after the alleged 
assaults.  Neither her use of marijuana nor the use of opium 
corroborates her alleged 1983 stressors.  

The records indicate that the Veteran began using prescription 
medication, to which she later became dependent, due to pain 
issues, primarily of the shoulder and arm.

The January 2003 VA medical record also reflects that the Veteran 
stated that she has used "crank" and cocaine in the past once 
or twice, been addicted to oxycodone, Taliwin, and Xanax in the 
past, and used amphetamine in high school.  The evidence of 
record from 1983, and for the next decade is negative for any 
increase in use of prescription or over-the-counter medications, 
which would corroborate the Veteran's allegations.  By her own 
account, the Veteran used illegal substances prior to her alleged 
1983 assaults, became addicted to prescription medication after a 
post service physical injury for which she was prescribed pain 
killers, and attempted to overdose while her husband was in jail.  
The first medical record of medication for depression is 1993, or 
10 years after the alleged sexual assaults.  

The Board finds that the Veteran's use of illegal drugs, 
prescription drugs, and over-the-counter medications, is not 
indicative of a behavior change which constitutes credible 
evidence of any of the alleged stressors.  The Board notes that 
the accredited representative contends that the evidence of the 
Veteran's use of medication and illegal substances suggests that 
she was dependent on drugs subsequent to her alleged assaults.  
The Board finds that the Veteran's use of illegal and legal drugs 
is not indicative of sexual assaults in service.  By her 
admission, her illegal use of drugs was both prior to service, 
and then again many years after discharge from service.  Her 
abuse of prescription drugs was many years after her alleged 
assaults.  There is no objective evidence of record to refute her 
contentions that she used illegal drugs prior to March [redacted], 1983 
and then not for many years after.  There are no STRs which note 
drug abuse.  The Board finds that the weight of the evidence of 
record is against a finding that the Veteran began abusing 
illegal drugs, over-the-counter medication, or prescription drugs 
in relation to any incident of service.  

The Veteran's testimony that she reluctantly relinquished custody 
of her children during service because of sexual assault and PTSD 
symptoms is less than credible.  The Veteran has given different 
accounts of when the children's father, and which husband, 
obtained custody.  In a statement dated in June 2003, the Veteran 
avers that at the time of the alleged March 1983 rape, she had a 
"quality of life that was absolutely wonderful."  She notes 
that she was "a good wife and mother."  Such contentions are 
contradicted by the evidence of record which reflects that in 
March 1983, the Veteran had been drinking to the point of 
drunkenness for weeks, had undergone marital counseling within 
the last 7 months, and was already divorced.  

VA medical records dated in August 1995 reflect that the Veteran 
reported that her first husband had custody of her children.  An 
April 1996 VA medical record reflects that the Veteran reported 
that she has never had custody of her two children.  An October 
1999 medical record reflects that she reported that she divorced 
the children's father (whom she identifies as her third husband) 
when the children were six months and two years old, and made the 
right decision about him raising them.  An April 2001 SSA report 
reflects she reported that the children's father was her second 
husband.  (The birth certificates reflect that the children's' 
father was her second husband, A.S.)  In a May 2000 statement, 
she contends that after returning home from the hospital, in 
1983, she sent her children to live with their father because she 
felt she could not protect them, and she did not want to live 
inside the home.  

An August 1982 STR reflects that the Veteran was undergoing 
marital difficulties and was contemplating a separation.  A March 
1983 STR reflects she was a divorced mother of two, ages three 
and one and a half years.  At the time of the alleged March 1983 
incident, she had a boyfriend.  An April 1983 STR reflects that 
the Veteran's children were three years old and 17 months old, 
living with the Veteran, and that R.R. was helping to supervise 
the children and willing to help the Veteran with her 
rehabilitation.  Thus, the record reflects that the Veteran was 
apparently incorrect in October 1999 when she alludes that she 
relinquished custody when the children were 6 months and 2 years, 
unless she avers that she gave them up prior to the alleged 
assaults, and merely had visitation with them at the time of the 
assaults.  Such a situation would not support her contention that 
she gave up custody due to the assaults.  The Board notes that 
the Veteran's inconsistency with regard to the ages of the 
children is just one of the many inconsistencies in the Veteran's 
statements to include which husband obtained custody of them.  
Moreover, the Board notes that there is a significant 
age/development difference between a child at 6 months and a 
child at 17 months, and thus the Veteran's discrepancy is 
substantial.  A California civil court document reflects that the 
Veteran's divorce became final on February [redacted], 1983; thus, her 
statement that she was a "good wife" at the time of the 
assaults is contradicted by the objective evidence of record 
which reflects she was recently divorced.  (The Board notes that 
in a May 2000 statement that Veteran states that "in 1985, I met 
a man, R.M.G., whom I later married."  The service personnel 
records and STRs reflect by January 1984, the Veteran had 
remarried and by February 1984 changed her last name to G. due to 
her marriage.  Thus, once again, the Veteran's statements 
regarding dates appear to be incorrect.)  In addition, treatment 
records reflect the Veteran's report that she "lost custody" of 
her children to their father, and not that she voluntarily 
relinquished custody of them.  An August 1995 VA medical record 
reflects that the Veteran lost custody of her children secondary 
to ethanol and drug use.  No mention is made of her voluntarily 
relinquishing custody of them due to her need to keep them 
"safe" after her sexual assaults. 

Based on the foregoing, the Board finds the fact that the 
Veteran's ex-husband obtained custody of the children is not 
corroboration of the Veteran's alleged assaults.  There is 
sufficient evidence of record to reflect that the Veteran was 
undergoing alcohol problems and relationship problems prior to 
March 1983, had two divorces to include one within the previous 
month, and that she was not having a "wonderful life", as she 
now contends.  

The Veteran avers that after her detoxification in December 1984, 
she was assigned menial jobs.  Such a contention, even if true, 
would not necessarily corroborate the alleged sexual assaults, 
but would be evidence of her recent alcohol detoxification.   
Moreover, as noted below, it is contradicted by the service 
personnel records.  The Veteran's contention that there was a 
serious decline in her military performance after the assaults 
(See DRO hearing, transcript, page 5) is also contradicted by the 
evidence of record from the pertinent time period.  The Air Force 
evaluations (AF Form 910) associated with the claims file, 
reflect that the Veteran received the highest possible ratings in 
all categories, dated from January 1983 through March 1988.  
Notably, the Veteran also received all nines in her evaluation 
from December 1981 to January 1983; the time frame prior to the 
assaults.  A comparison of the evaluations prior to March 1983 
and post March 1983 indicates her work performance did not 
substantially change.  The January 1984 review reveals that the 
Veteran performed her duties in an outstanding and professional 
manner.  She received the highest possible rating, 9 on a scale 
of 1 to 9, in all seven available performance categories, 
including performance of duty, human relations, training, 
supervision, acceptance of non-commissioned officer 
responsibility, and bearing and behavior.  She also received the 
highest possible overall evaluation.  It was stated that she ran 
the best "Orderly Room" on the base.  It was further indicated 
that she should be promoted.  Only a December 1984 STR reflects 
that the Veteran was not functioning well at work.  This was more 
than one and a half years after the alleged assaults.  In 
addition, it was noted that the Veteran reported that she was 
having a difficult time dealing with her new first sergeant.  It 
was noted that she was having "difficulty in dealing with 
additional stresses "at present time; however, this may be a 
personality conflict with new supervisor."  The STRs are 
entirely negative for any mention of the alleged rapes, or 
difficulty with her first sergeant in March or April 1983.

With respect to signs of depression or other psychologic 
problems, the STRs reflect substance abuse began prior to the 
date of the claimed assaults.  An STR dated in August 1982 
reflects the Veteran was undergoing marital counseling, there was 
chronic disharmony and incompatibility in the marriage, and she 
was ambivalent about separation.  The assessment was marital 
maladjustment.  A March [redacted], 1983 STR reflects that the Veteran 
had been crying, was depressed, drank five beers at noon, and had 
recently separated following severe marital problems.  In short, 
rather than showing a reaction to claimed in-service stressors, 
the evidence tends to show that the Veteran had longstanding 
alcohol abuse problems and personal problems, to include two 
failed marriages, prior to March 1983.  The STRs reflect that her 
depression was secondary to her chronic alcoholism.  The Veteran, 
however, now contends that the initial hospitalization and 
beginning of treatment are evidence of undocumented sexual trauma 
the day before the first treatment for alcohol and substance 
abuse occurred.  Such an interpretation of the record is not 
supported by the STRs and is not plausible in the context of the 
chronology indicated in the STRs and contemporaneous histories 
received from her during service.  Private treatment records in 
1994 reflect that the Veteran sought treatment for depression, 
low self-esteem and feelings of guilt due to her history of 
alcoholism and five failed marriages.  The examiner stated that 
she had confronted and dealt with issues with her abusive ex-
alcoholic father, and multiple abuses that occurred in her 
childhood, including sexual abuse.  Notably, there is no mention 
of an in service sexual assault.  The pertinent diagnoses were 
major depression, recurrent and alcohol dependence, in remission.  
The treating clinician did not indicate by diagnoses or notation, 
and the Veteran did not indicate by history, that custody of the 
children was relinquished due to an in-service sexual assault and 
consequent and subsequent symptoms of PTSD or other psychiatric 
disability.  The Board finds that, as the Veteran reported 
childhood sexual assault, it would have been reasonable for her 
to have reported any ins-service sexual assault also.  

There is no evidence that the Veteran sought medical treatment 
for pregnancy or sexually transmitted diseases pursuant to any 
alleged sexual assaults in March or April 1983.  The Veteran 
avers that she did not need a pregnancy test as she had 
previously had a tubal ligation.  A tubal ligation prior to March 
1983 is supported by the STRs.  However, the first post March 
1983 STR which reflects that the Veteran was concerned about a 
sexually transmitted disease (STD) is from November 1985 and is 
entirely negative for any mention of the alleged assaults.  A 
November 1985 STR reflects "[patient] concerned about AIDs.  
Husband is an IV drug abuser."  In addition, in November 1986, 
more than three years after the alleged assaults, the Veteran was 
tested for an STD; however, this was during her third marriage, 
and again there is no mention of the alleged assaults.  The Board 
notes that prior to the alleged assaults, the Veteran had been 
positive for an STD in 1978; and treated for it.  As she had a 
past experience with an STD, the Board finds that it would have 
been reasonable for the Veteran to have sought STD testing if she 
had been sexually assaulted by several individuals in March/April 
1983.  Regardless, there is no testing to support her 
allegations. 

The Veteran notes that she was arrested in 1997 for disorderly 
conduct and that this arrest corroborates her alleged sexual 
assaults.  The Board disagrees with her assessment.  While the 
Veteran can testify to such actions, they simply do not 
substantiate that she acted as a result of an alleged sexual 
abuse in service.  The Board notes that the Veteran has also 
reported her childhood rape by a flower shop owner, her rape by a 
family friend, her rape by an uncle, her molestation by boys in 
her youth, her abuse by her parents, her abuse by her multiple 
husbands, and/or her substance abuse.  As noted above, a 
September 1997 VA record reflects a diagnosis of alcohol 
dependency, marijuana dependency, opioid dependency, and 
benzodiazepine dependency.  It was noted that her medications on 
admission included Prozac, Naltrexone, and Trazodone.  It was 
also noted that she had been using alcohol, Xanax, and opioids.  
She reported that the arrest was due to a domestic abuse 
situation, and a "misunderstanding" with the police officer.  
There is simply no credible evidence of record which indicates 
that the Veteran was arrested for disorderly conduct in 1997, and 
that such an arrest, more than 14 years after the alleged 
assaults, was somehow related to a responsive "self defense" 
mechanism by the Veteran.  

The Board finds that there is no evidence that the Veteran 
requested a transfer to another military duty assignment, that 
her work performance deteriorated, she had unexplained economic 
or social behavior changes, or that she had episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause. 

Next, the Board will address the medical opinions regarding the 
etiology of the Veteran's PTSD.  The probative value of medical 
opinions is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  As 
is true with any piece of evidence, the credibility and weight to 
be attached to these opinions are within the province of the 
adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
There is no requirement that additional evidentiary weight be 
given to the opinion of a medical provider who treats a Veteran; 
courts have repeatedly declined to adopt the "treating physician 
rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 
2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

A December 2000 VA medical report by a psychologist reflects the 
opinion that the Veteran suffers from a disability from mental 
illness incurred during her military service.  The Board finds 
that the opinion has little, if any, probative value.  The 
opinion appears to be based solely on the Veteran's self-reported 
history, which is unsupported by the evidence of record.  The 
examiner noted that it was "very clear that the [Veteran's] 
alcohol dependence was a direct result of the symptoms she 
endures which are direct related to her military trauma."  The 
examiner did not note, and there is no indication that the 
examiner was aware of, the Veteran's excessive alcohol use prior 
to the alleged March 1983 assaults.  Moreover, the examiner noted 
that "prior to her military trauma [the Veteran] was a woman who 
had enjoyed a quality of life" and subsequent to the assaults 
she has been unable to sustain meaningful relationships.  The 
examiner does not note, and there is no indication that the 
examiner was aware, that the Veteran had sought marital 
counseling prior to March 1983 and that she had had already had 
two divorces by age 24, prior to the alleged assaults.  Moreover, 
the report is negative for the multiple allegations of the 
Veteran that she had been sexually molested by numerous 
individuals (i.e. flower shop owner, uncle, friend of family, 
boys from boys school) prior to active service.  Such 
information, would presumably be relevant, and worth noting, by 
the examiner.  The Board is not bound to accept the opinion of an 
examiner which is based on unsupported evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993) (doctor's opinions based on 
history furnished by appellant and unsupported by clinical 
evidence were merely conclusions unsupported by any objective 
medical evidence).

The Veteran underwent a VA examination in September 2003.  The 
examiner diagnosed the Veteran with PTSD, adjustment disorder 
with depressed mood, alcohol dependence in full sustained 
remission, cannabis dependence in full sustained remission, 
opioid dependence in full sustained remission, and benzodiazepine 
dependence in full sustained remission.  The examination report 
reflects that the examiner reviewed the Veteran's claims file and 
was aware of the Veteran's numerous allegations of sexual abuse, 
and substance use.  The examiner noted that deterioration in the 
Veteran's performance in service would help support the history 
of sexual assaults, but in this case there was no decrement in 
her performance.  He further noted that he could find no 
documentation of major changes in her behavior that would help 
support the assaults.  The Veteran's attorney has averred that 
the September 2003 examiner failed to consider the Veteran's 
relinquishment of her children, significant alcohol and substance 
use, and multiple hospitalizations, in rendering his opinion.  
The Court has held that a medical examiner's opinion need not 
discuss all evidence favorable to an appellant's claim when 
rendering an opinion.  Roberson v. Shinseki, 22 Vet.App. 358, 366 
(2009).  See also Agostov v. Mansfield , and White v. Shinseki, 
2009 WL 4018269 (November 23, 2009).  Moreover, it is clear from 
the record that the examiner did consider the Veteran's history, 
as the opinion reflects that the examiner reviewed "four volumes 
of claims files".  After reviewing the four volumes of claims 
file, the examiner found no evidence to establish that the 
stressors occurred.  It is clear from the record, that the 
examiner considered the objective evidence of record, as well as 
the Veteran's self-reported history.  Merely because the examiner 
could not find that evidence supported the Veteran's contentions, 
does not mean that the examination was inadequate.  

The Board finds that the opinion of the September 2003 VA 
examiner, who had knowledge of the Veteran's vast mental, social, 
and medical history, is more probative than that of the December 
2000 examiner, who demonstrated no awareness of documented 
histories of childhood sexual and other traumas, of heavy 
drinking for an extended period prior to the claimed in-service 
sexual assault in March 1983, or of service department 
documentation contradicting the Veteran's claimed stressors and 
of sustained superior performance during the time frame of the 
claimed sexual assaults and for years thereafter.  That the 
December 2000 VA psychologist had no awareness of the critical 
inaccuracies in the history as provided her by the Veteran, and 
relied on these inaccuracies as essential elements in forming her 
opinion, are for consideration.  In contrast, the Board finds 
that the September 2003 VA examiner's conclusions were carefully 
reasoned and consistent with all reliable evidence of record.

Finally, the Board notes that although an examiner can diagnosis 
PTSD, the examiner is not the fact finder with regard to whether 
the sexual assaults actually occurred.  The question of whether 
the Veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions based 
upon such accounts.  Wood v. Derwinski, supra.; Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Whether the evidence 
establishes the occurrence of stressors is a question of fact for 
VA adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD is 
a question for medical professionals.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997).  The Board finds that the Veteran is less 
than credible with regard to the occurrence of multiple sexual 
assaults in service. 

The Board finds that the Veteran's statements regarding her 
alcohol use, drug use, substance abuse, sexual assaults, custody 
of her children, and other issues, are too inconsistent to 
support a finding that she was assaulted in service.  The Board 
notes that the Veteran need not prove her claim by a 
preponderance of the evidence; however, in the Veteran's claim, 
there is not one scintilla of credible evidence that she was 
sexually assaulted in service.  Her statements are contradicted 
by the clinical evidence of record, and the Veteran's own 
inconsistent statements.  In addition, she did not report the 
alleged sexual assaults until 1997, more than 14 years after the 
alleged assaults, and only after years of treatment during which 
she noted stressors of abusive marriages, employment problems, 
physical problems, and most notably childhood sexual abuse, which 
she acknowledged as early as December 1994.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000.)

The Board finds that if the Veteran had been sexually assaulted 
in service, it would have been reasonable for her to have relayed 
this information to her examiner when she reported childhood 
sexual abuse and abusive marriages.  The first claim of an in-
service rape appears to have been relayed during VA 
hospitalization from July to August 1997.  At this time the 
Veteran had already been denied entitlement to service connection 
for psychiatric disability, in January 1996, August 1996, and 
December 1996.  It is therefore possible that subsequent 
"histories" which she provided to medical providers were 
influenced by these prior denials of service connection. See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal 
interest may affect the credibility of testimony). See also Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence, which weighs 
against the claim).  

In sum, there are no law enforcement records or rape crisis 
center records regarding any sexual assaults.  There are no in-
service medical health records regarding sexual assaults.  There 
are no mental health counseling records from 1983 to 1997 
regarding any in-service sexual assaults.  There are no lay 
statements by friends, co-workers, clergy, or relatives regarding 
any in-service sexual assaults.  There is no documented 
deterioration in work performance.  The Board finds that the 
Veteran's alcohol use, drug use, and non-custody of her children 
is not indicative of any in-service sexual assaults.

In addition to the lack of supporting evidence, the Veteran is 
less than credible.  The Veteran has inconsistently reported the 
ages of her children when she lost custody (six months and two 
years or one a half years and three years), the name of her 
boyfriend at the time of the alleged assaults (R.R. or S.S.), 
which husband obtained custody of the children (1st, 2nd, or 
3rd), when she began abusing alcohol (prior to the alleged 
assaults or subsequent to alleged assaults) and the time she was 
raped by the first sergeant (before her week long hospitalization 
or after her week long hospitalization).  Her contention that she 
was only a social drinker before the alleged assaults is directly 
contradicted by the 1983 evidence of record which reflects weeks 
or months of drunkenness.  In addition, it is inconsistent with 
her July 1995 hospitalization during which she reported that she 
had an eight year history of ethanol abuse from high school to 
1985, including most of her years from 1977 to 1987 in the Air 
Force.  Her contention that she was a "good wife" before the 
alleged assaults is directly contradicted by the 1983 evidence of 
record which reflects that she had marital counseling 
approximately 7 months prior to March 1983, and that her divorce 
became final approximately 7 weeks before her March 1983 
hospitalization.  Her contention that she worked for a week after 
the alleged March [redacted]or 31st assaults is directly contradicted 
by the 1983 evidence of record which indicates inpatient 
treatment from March [redacted]to April 6, 1983.  Although some of the 
above mentioned facts may appear insignificant at first glance, 
they show a pattern of inconsistencies by the Veteran, which the 
Board cannot ignore. The Board finds that there is overwhelming 
evidence to find the Veteran is not credible.  

The Board has thoroughly reviewed the claims file and finds that 
the evidence is not sufficient to support a grant of service 
connection for PTSD.  The Board has reviewed in detail whether 
circumstances during service support the Veteran's assertions of 
the three claimed sexual traumas during service.  For the reasons 
set forth above, the Board finds that the record does not support 
or corroborate her assertions.  The Board finds that the 
assertions which she has made are in sufficient contradiction 
with the reliable evidence of record as to render her assertions 
in this matter unreliable and not credible.  As the preponderance 
of the evidence is against the claim, entitlement to service 
connection for PTSD is not warranted.  38 C.F.R. § 3.102.  
Moreover, the Board finds that there is insufficient evidence to 
find that the Veteran is entitled to service connection for any 
other acquired psychiatric disability.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


